ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 103,110,112-114, 207, 210-215, 220-241 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114, 222-241 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 114 recites the limitation "the first composite channel response" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 222-241, Claims 222-241 respectively depend on Claims 103 and 207, and Claims 103 and 207 makes it clear that only one of a prediction, a predicted channel response, a coarse position, or received data is necessary. Examiner has addressed the limitation received data in the rejection above of Claims 103 and 207. In view of the broadest reasonable interpretation of the claims, the limitation of dependent Claims 222-241 which are directed towards further defining other limitations are rejected in view of the examiners rejection of Claims 103 and 207. Limitations further defining the other limitation adds nothing to the limitation of received data which is what was addressed, in view of the broadest reasonable interpretation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 103, 110, 112-114, 207, 210-215, 220-241 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugar et al. (US2005/0003828).
To claim 103, Sugar teach a system (Fig. 1) comprising:
	a receiver (TT, RT, or MRT of Fig. 1) configured to receive a wireless signal transmitted from a transmitter (TT, RT or MRT of Fig. 1) through a wireless channel (paragraph 0024), and
	a data processor (400 of Fig. 1, paragraph 0024, coupled to RT) configured to:
		determine a channel response based on the received wireless signal (paragraphs 0077-0081),
	compute information comprising at least one of: a prediction, a predicted channel response, a coarse position, or received data (paragraph 0071, capture received signal data to enable measurement); and
	compute a location of a target (TT, 100 of Fig. 1) based on the channel response and the information, wherein the target is either the receiver or the transmitter (Fig. 14, paragraphs 0088, 0098, 0101-0103).

To claim 207, Sugar teach a system comprising:

	a data processor configured to: determine a first channel response based on the first received standard-based data communication wireless signal, 	determine a second channel response based on the second received standard-based data communication wireless signal,	 compute information comprising at least one of: a prediction, a predicted channel response, a coarse position, data communicated between the first and second devices, or data communicated between the third and fourth devices, 	compute a location of a target based on the first channel response, the second channel response, and the information, wherein the target is one of the first device, the second device, the third device and the fourth device (as explained in response to claim 103 above).

To claims 110 and 210, Sugar teach claims 103 and 207.
Sugar teach the transmitter comprises at least one of a wireless network router or a wireless network access point (paragraph 0024).

To claims 112 and 211, Sugar teach claims 103 and 207.


To claims 113 and 212, Sugar teach claims 112 and 211.
Sugar teach in which the user interface is configured to display a map and enable the user to indicate a location on the map, and the location indicated by the user is associated with the first channel response (Fig. 14, paragraphs 0077-0078, 0081, 0088).

To claims 114 and 213, Sugar teach claims 103 and 207.
Sugar teach in which the data processor is configured to determine a first identifier of the target, associate the first channel response with the first identifier, and store the first identifier along with the first composite channel response (paragraph 0097, SSID).

To claims 214 and 215, Sugar teach claims 103 and 207.
Sugar teach in which each of the wireless signals is transmitted from a source that is not in a line-of-sight of the receiver (Fig. 14, different wireless devices may or may not in a line-of-sight as showing in a building have multiple rooms).

To claims 220 and 221, Sugar teach claims 103 and 207.
Sugar teach in which the receiver is at least one of an access point or a base station (paragraph 0024).


Sugar teach claims 222-241 (in view of the broadest reasonable interpretation of the claims, the limitation of dependent Claims 222-241 which are directed towards further defining other limitations are rejected in view of the examiners rejection of Claims 103 and 207. Limitations further defining the other limitation adds nothing to the limitation of received data which is what was addressed, in view of the broadest reasonable interpretation).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 7, 2022